Name: Commission Regulation (EC) No 1614/2001 of 7 August 2001 amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention measures on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  trade policy
 Date Published: nan

 Avis juridique important|32001R1614Commission Regulation (EC) No 1614/2001 of 7 August 2001 amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention measures on the market in butter and cream Official Journal L 214 , 08/08/2001 P. 0020 - 0020Commission Regulation (EC) No 1614/2001of 7 August 2001amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention measures on the market in butter and creamTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 10 thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 2771/1999(3), as last amended by Regulation (EC) No 213/2001(4), lays down that buying-in under a tendering procedure is to be opened or suspended, as appropriate, by the Commission in a Member State, in accordance with the management procedure laid down in Article 42 of Regulation (EC) No 1255/1999, once it has been observed that the market prices in that Member State are below or above 92 % of the intervention price for two weeks in succession. Under Article 8 of that Regulation, on each Thursday the Commission must record the level of market prices in each Member State, based on the prices communicated by them.(2) As these rules require buying-in under a tendering procedure to be opened or suspended immediately after the second consecutive recording of a market price that is below or alternatively equal to or above 92 % of the intervention price, the decision to do so is not a matter of discretion and so must be taken by the Commission as quickly as possible, without having recourse to the management procedure laid down in Article 42 of Regulation (EC) No 1255/1999.(3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EC) No 2771/1999 is replaced by the following: "Article 21. Once it has observed, in accordance with Article 8(4) of this Regulation, that the market price in a Member State is lower than 92 % of the intervention price, for two weeks in succession, the Commission shall commence buying-in under a tendering procedure in the Member State concerned, in accordance with Article 6(1) of Regulation (EC) No 1255/1999.2. Once it has observed, in accordance with Article 8(4) of this Regulation, that the market price in a Member State is equal to or higher than 92 % of the intervention price, for two weeks in succession, the Commission shall suspend buying-in under a tendering procedure in the Member State concerned, in accordance with Article 6(1) of Regulation (EC) No 1255/1999."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 333, 24.12.1999, p. 11.(4) OJ L 37, 7.2.2001, p. 1.